Citation Nr: 0006550	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of a noncompensable 
evaluation for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1994 to 
June 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a history of xerosis and 
petechia as noncompensable.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's skin 
disability results in exfoliation and itching and involves 
exposed surfaces and extended areas.  

2.  The medical evidence does not show constant exudation, 
extensive lesions, marked disfigurement, ulceration, 
extensive crusting, or systemic or nervous manifestations of 
a skin disability.  


CONCLUSION OF LAW

The criteria are met for an increased rating to 10 percent 
for a skin disability.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's skin disability began as recurrent rashes in 
Korea and milder recurrences that continued after service.  
Service medical records showed treatments in 1996 for skin 
rashes on the veteran's face, forearms, legs, and trunk.  The 
April 1996 diagnosis was contact dermatitis.  In November 
1996, the veteran reported dry itchy skin on her trunk for 2-
3 months diagnosed as xerosis on trunk and petechia secondary 
to a drug eruption that was resolving.  Examination revealed 
no petechia on the veteran's legs but did show a faint, livid 
pattern on her upper thighs.  The diagnosis was an allergic 
drug reaction.  

The service medical records show no other treatment or 
diagnosis of chronic skin disabilities.  The military 
discharge examination report revealed no symptoms or 
residuals of a skin disability.  

The August 1997 outpatient treatment report showed that the 
veteran's skin was warm, dry, and pink.  She complained of 
welts on her legs that had been present since she served in 
Korea.  The welts increased at night.  The impression was a 
skin rash.  

At the June 1998 outpatient treatment, the veteran reported a 
history of atopic dermatitis since 1995.  She reported that 
the rash resembled bug bites.  The objective finding was of 
totally clear skin.  The assessment was urticaria versus 
contact dermatitis, by history.  

In the October 1998 appeal, the veteran asserted that the 
prior dermatology examination was inadequate for rating 
purposes.  

The veteran was examined at the allergy and immunization 
clinic in January 1999.  She complained of having itching and 
small hives on her arms and difficulty breathing since last 
night.  The assessment was acute urticaria, and the veteran 
was treated with medications.  

The veteran underwent a VA examination in February 1999.  She 
reported no current dermatosis.  When dermatosis occurred, it 
usually located on her thighs, arms, and legs but not on her 
stomach.  It occurred more in warmer weather or when the 
veteran perspired.  Physical examination showed 7-8 of 1-2 
millimeter reddish, papules or pustules on the veteran's 
upper back and shoulders.  There was no ulceration, 
exfoliation, or crusting.  There were no associated systemic 
or nervous manifestations.  The diagnosis was miliaria rubra 
versus cholinergic urticaria, both by history.  Today's rash 
was nonspecific.  

The veteran did not respond to the RO's August 1999 letter 
that requested health care providers' names and addresses.  

The veteran underwent a VA examination in September 1999.  
The veteran complained of recurrent skin rash with itching, 
burning, and occasional swelling of the face, lips, and eyes 
and occasional shortness of breath.  Physical examination 
revealed slightly raised, thin red streaks after the examiner 
stroked the flexure aspect of the left arm.  There was no 
evidence of dermatosis, ulceration, exfoliation, or crusting.  
There were no systemic or nervous manifestations such as 
current facial, lip, or eye swelling.  The diagnosis was mild 
dermographism, cholinergic urticaria, and pressure urticaria.  

The veteran, assisted by her representative, provided sworn 
testimony at a video hearing before the Board in February 
2000.  She testified that, after service, she saw a doctor 
who diagnosed cholinergic allergic urticaria, allergy to 
extreme hot water or extreme cold water, and exercise-induced 
allergies where sweating caused a rash.  She had these 
outbreaks 2-3 times per year.  Transcript (February 2000), 
page 3.  The dermatologist gave the veteran Selenium 2 
percent shampoo and hydrocortisone moisturizer.  She used the 
moisturizer on her face daily and on her body whenever rashes 
occurred.  Transcript (February 2000), page 4.  She used 
another hydrocortisone cream for her legs.  Transcript 
(February 2000), page 8.  Her face did not bleed, itch, or 
hurt when she washed, but it became scaly and resembled a 
bad, peeling sunburn.  The rash affected the insides of the 
veteran's arms and legs, torso, stomach, abdomen, breasts, 
face, neck, and back.  Transcript (February 2000), page 4.  
The rash usually started on one particular part but spread to 
all other parts.  Transcript (February 2000), page 8.  The 
flare-up episodes lasted anywhere from 24-72 hours up to a 
week.  During the episodes, the veteran's skin burned and 
itched, and afterwards, her skin peeled while it took 2 weeks 
to return to normal.  Transcript (February 2000), page 7.  

The veteran saw an allergist 2-3 times per month and a 
pulmonologist once each month for allergies and suspected 
asthma.  She testified that it was difficult to get an 
appointment to see the VA dermatologist during flare-ups 
because the VA made her get a referral from her family doctor 
each time.  She was disappointed because the VA had not 
correctly diagnosed her skin disability in 3 years and she 
felt that she should not have to pay a private doctor.  She 
was disappointed with the VA dermatologist because he did not 
follow up with any medical care or give her a final 
diagnosis.  Instead, she received medications for an entire 
year and never received her laboratory results.  She cared 
for the rashes at home because of the stress dealing with the 
VA.  Transcript (February 2000), pages 5-6.  

The veteran worked as an emergency room nurse.  She covered 
her scaly, flaky rashes because they resembled measles and 
she did not want patients to perceive her as contagious or 
unprofessional.  Transcript (February 2000), page 8.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

The veteran's skin disability will be evaluated under the 
criteria of eczema, an analogous disease, because xerosis, 
petechia, miliaria rubra, urticaria, and dermographism are 
not specifically listed in the rating schedule.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant eczema, is entitled to a 50 percent evaluation.  
Eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement is entitled to a 30 percent 
evaluation.  Eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area is entitled 
to a 10 percent evaluation.  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, is entitled to a noncompensable evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  



Analysis

The veteran's claim for a rating in excess of a 
noncompensable evaluation for a skin disability is well 
grounded.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  

An increased rating to 10 percent is warranted because the 
rashes, when they occur, result in exfoliation and itching 
and involve exposed surfaces and extended areas.  Although 
the February 1999 and September 1999 examiners noted no 
exfoliation, the veteran testified she had 2-3 outbreaks of 
rashes every year and that her skin peeled for 2 weeks before 
returning to normal.  The veteran reported itching to the 
September 1999 examiner, and she testified to using 
hydrocortisone medications to control the itching.  The 
rashes involved exposed surfaces of the veteran's body and 
extended areas.  The veteran testified that she dressed to 
cover the rashes for work and that the rashes always spread 
from one part of her body to encompass the insides of her 
arms and legs, torso, stomach, abdomen, breasts, face, neck, 
and back.  A higher 30 percent rating is not warranted 
because the evidence does not show constant exudation, 
extensive lesions, or marked disfigurement.  Although the 
veteran reported itching, she testified that the outbreaks 
are limited to 2-3 outbreaks per year and last no more than 
1-7 days.  Although the veteran reported occasional swelling 
of her face, lips, and eyes in September 1999, the February 
1999 and September 1999 examiners found no associated 
systemic or nervous manifestations of a skin disability.  
Accordingly, the veteran's disability picture more nearly 
approximates the criteria for a 10 percent evaluation.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does 
not show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  


ORDER

Entitlement to a 10 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

